DETAILED ACTION
This Office action is in response to Applicant’s response to restriction requirement submitted on June 10, 2022.
Claims 1-15 and 31-45 are pending.
Claims 1, 9, 11-14, 31, 39, and 41-45 are rejected.
Claims 2-8, 10, 15, 32-38, and 40 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on June 10, 2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority No. GR20190100364, filed on August 16, 2019, under 35 U.S.C. 119(a)-(d). The certified copy has been filed on October 26, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2020 was filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9, 11-14, 31, 39, and 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vejlgaard et al. (WO 2020/211933 A1, “Vejlgaard”) in view of Kim et al. (WO 2018/128297 A1, US 2020/0389805 A1 cited for translation, “Kim”).
Regarding claims 1, 31, 44, 45, Vejlgaard discloses a method for wireless communications at a first user equipment (UE) of a first cell (a user equipment [UE] 340 in a cell with network entity 350, see FIG. 3), comprising: 
receiving, from a first access network entity, a set of cross-link interference measurement configurations (the UE receives from the network entity configuration information for cross link interference [CLI] measurement, see step 301 in FIG. 3 and ¶¶ 31-32); 
performing a cross-link interference measurement procedure on signals received based at least in part on the set of cross-link interference measurement configurations, or the location information, or a location of the first UE, or a combination thereof (the UE performs CLI measurements based on the received configuration information for CLI measurement, see step 305 in FIG. 3 and ¶¶ 34-35), and 
transmitting, to the first access network entity, a measurement value based at least in part on the performed cross-link interference measurement procedure (the UE transmits the CLI measurement results to the network entity, see step 307 in FIG. 3 and ¶ 36).
However, Vejlgaard does not explicitly disclose cross-link interference measurement configurations associated with location information.
Kim discloses cross-link interference measurement configurations associated with location information (interference measurement resource [IMR] configuration information is used to measure cross-link interference, see ¶ 244; moreover, the IMR configuration can be a group-specific configuration, where UEs are grouped based on the locations of the UEs, see ¶ 244; in other words, IMR configuration information, which is used for cross-link interference measurement, is group-specific configuration and is associated with locations of UEs).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vejlgaard as taught by Kim, since the modification, as suggested in ¶¶ 6, 12, 244 of Kim, enables a wireless communication system to transmit a set of CLI measurement configurations to a group of UEs, thereby avoiding the overhead caused by transmitting CLI measurement configurations to individual UEs.
Furthermore, regarding claim 31, Vejlgaard discloses an apparatus for wireless communications at a first user equipment (UE) of a first cell (a user equipment [UE] 340/710 in a cell with network entity 350/720, see FIG. 3, 7), comprising: 
a processor (processor 711, see FIG. 7); 
memory coupled with the processor (memory 712, see FIG. 7); and 
instructions stored in the memory and executable by the processor to cause the apparatus to perform functions (the memory storing program instructions executable by the processor, see FIG. 7 and ¶ 55).
Furthermore, regarding claim 44, Vejlgaard discloses an apparatus for wireless communications at a first user equipment (UE) of a first cell (a user equipment [UE] 340/710 in a cell with network entity 350/720, see FIG. 3, 7), comprising: 
means for receiving (transceiver 713, see FIG. 7); 
means for performing (processor 711, see FIG. 7); and 
means for transmitting (transceiver 713, see FIG. 7).
Furthermore, regarding claim 45, Vejlgaard discloses a non-transitory computer-readable medium storing code (memory 712 storing program instructions executable by processor 711, see FIG. 7 and ¶ 55) for wireless communications at a first user equipment (UE) of a first cell (a user equipment [UE] 340/710 in a cell with network entity 350/720, see FIG. 3, 7), the code comprising instructions executable by a processor.
Regarding claims 9 and 39, Vejlgaard discloses wherein performing the cross-link interference measurement procedure comprises: 
performing the cross-link interference measurement procedure on one or more UEs (the UE performs CLI measurements based on the received configuration information for CLI measurement, see step 305 in FIG. 3 and ¶¶ 34-35).
However, Vejlgaard does not explicitly disclose wherein the location corresponds to a geographic region, and one or more UEs associated with the geographic region.
Kim discloses wherein the location corresponds to a geographic region (interference measurement resource [IMR] configuration information is used to measure cross-link interference, see ¶ 244; moreover, the IMR configuration can be a group-specific configuration, where UEs are grouped based on the locations of the UEs, see ¶ 244; in other words, IMR configuration information, which is used for cross-link interference measurement, is group-specific configuration and is associated with locations of UEs [i.e., certain UEs are grouped together based on their locations, and the area where the group of UEs are located is considered a geographic region]), and one or more UEs associated with the geographic region (the group of UEs are associated with the area where the group of UEs are located in, see ¶ 244; moreover, a particular group of UEs perform CLI measurements based on the area where the group of UEs are located in, see ¶ 244).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vejlgaard as taught by Kim, since the modification, as suggested in ¶¶ 6, 12, 244 of Kim, enables a wireless communication system to transmit a set of CLI measurement configurations to a group of UEs, thereby avoiding the overhead caused by transmitting CLI measurement configurations to individual UEs.
Regarding claims 11 and 41, Vejlgaard discloses wherein receiving the set of cross-link interference measurement configurations comprises: 
receiving radio resource control signaling that indicates the set of cross-link interference measurement configurations (the UE receives from the network entity configuration information for cross link interference [CLI] measurement, see step 301 in FIG. 3 and ¶¶ 31-32; moreover, the configuration information is received as part of at least one RRC reconfiguration and/or RRC resume message, see ¶ 32).
However, Vejlgaard does not explicitly disclose the location information.
Kim discloses the location information (interference measurement resource [IMR] configuration information is used to measure cross-link interference, see ¶ 244; moreover, the IMR configuration can be a group-specific configuration, where UEs are grouped based on the locations of the UEs, see ¶ 244; in other words, IMR configuration information, which is used for cross-link interference measurement, is group-specific configuration and is associated with locations of UEs).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vejlgaard as taught by Kim, since the modification, as suggested in ¶¶ 6, 12, 244 of Kim, enables a wireless communication system to transmit a set of CLI measurement configurations to a group of UEs, thereby avoiding the overhead caused by transmitting CLI measurement configurations to individual UEs.
Regarding claims 12 and 42, Vejlgaard discloses wherein a cross-link interference resource configuration of a second cell comprises a sounding reference signal associated with at least one UE of the second cell (UE 330 [i.e., another UE connected to another network entity 320] has its own CLI measurements and configuration information and the associated SRS of the UE 330, see FIG. 3 and ¶¶ 32, 37), or an uplink configuration associated with at least one UE of the second cell, or a downlink configuration associated with at least one UE of the second cell, or uplink symbols associated with at least one UE of the second cell, or downlink symbols associated with at least one UE of the second cell, or a slot format associated with at least one UE of the second cell, or a combination thereof.
Regarding claims 13 and 43, Vejlgaard discloses wherein the set of cross-link interference measurement configurations comprise an indication to measure a received signal strength, or a received power of a sounding reference signal, or a combination thereof, for at least one UE of a second cell (the UE receives configuration information for CLI measurement, such as Preemptive-CLI-MeasConfig information element [IE], see step 301 in FIG. 3 and ¶¶ 31-32; moreover, the IE uses the Preemptive prefix to distinguish the configuration information from existing CLI configuration information associated with SRS of another UE 330 in another cell, see FIG. 3 and ¶ 32; in other words, the configuration information can include both Preemptive-CLI-MeasConfig for UE 330 and CLI-MeasConfig for UE 340, where the prefix Preemptive is used to distinguish the configuration information for UE 330 from UE 340).
Regarding claim 14, Vejlgaard does not explicitly disclose wherein performing the cross-link interference measurement procedure further comprises: assuming that a location from the location information corresponds to a physical location transmitting a corresponding reference signal.
Kim discloses wherein performing the cross-link interference measurement procedure further comprises: 
assuming that a location from the location information (interference measurement resource [IMR] configuration information is used to measure cross-link interference, see ¶ 244; moreover, the IMR configuration can be a group-specific configuration, where UEs are grouped based on the locations of the UEs, see ¶ 244; in other words, IMR configuration information, which is used for cross-link interference measurement, is group-specific configuration and is associated with locations of UEs) corresponds to a physical location transmitting a corresponding reference signal (the UE’s location is close enough to [i.e., corresponds to] another UE’s physical location from which the other UE transmits a reference signal, see FIG. 16-17 and ¶ 140).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vejlgaard as taught by Kim, since the modification, as suggested in ¶¶ 6, 12, 244 of Kim, enables a wireless communication system to transmit a set of CLI measurement configurations to a group of UEs, thereby avoiding the overhead caused by transmitting CLI measurement configurations to individual UEs.

Allowable Subject Matter
Claims 2-8, 10, 15, 32-38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474